DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 December 2020 has been entered.  Claims 1, 2, 3, 6 – 12 and 14 – 18 are pending and currently being examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In Re Claim 12, the phrase “rotor fixed to the frame” is indefinite because if the rotor was fixed to a stationary frame, it would not be able to rotate.
In Re Claim 15, the parent Claim 12 clearly relates only to the Figure 9 embodiment (outer periphery of the bracket extends past the outer periphery of the stator core and the support member extends past the outer periphery of the bracket).  However, the “coupling portion body extending downward from the lowest unit core” relates to the Figure 12 embodiment, thus making the claim indefinite.
In Re Claim 16, the parent Claim 12 clearly relates only to the Figure 9 embodiment (outer periphery of the bracket extends past the outer periphery of the stator core and the support member extends past the outer periphery of the bracket).  However, “the coupling portion is provided in the second core body” relates to the Figure 12 embodiment, thus making the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Valbjoern (PG Pub US 20090068030 A1) in view of Kim2 (US Patent 8,801,399 B2)

    PNG
    media_image1.png
    860
    901
    media_image1.png
    Greyscale

In Re Claim 12, Valbjoern discloses A compressor (1) comprising: 
a case (2);
a frame (26) disposed in the case; 
a stator (14), accommodated in the case, fixed to the frame, and including a stator core (19) and a stator coil (21); an insulator (annotated above, portion of 23, there are nine that are distributed circumferentially) extending below the stator so as to prevent the stator core from directly contacting the stator coil (paragraph [0033]); 
a rotor (16) “fixed” to the frame and rotatably disposed in an inside of the stator core; a bracket (annotated shaded area of 23) coupled to a lower portion of the stator core (Figure 4) and coupled to the frame (by bolts 25, see paragraph [0035]) to support the stator (49 performs the support function resiliently via springs 11 and 12), and having an outer periphery (annotated above) extending past an outer periphery (annotated above) of the stator core as best depicted in Figure 4.
Although Valbjoern discloses a cavity in the rotation shaft for oil pump (41), it does not disclose a pickup shaft in the cavity.
Nevertheless, Kim2 discloses a compressor having a stator core (32, Figure 2), rotation shaft (40) configured to rotate together with the rotor, a pickup shaft (50) accommodated in the cavity (44 for raising oil) of the rotation shaft, a support member (60) connected to the pickup shaft to support the pickup shaft, and coupled to the outer periphery of stator core (at 65), the stator core comprises a coupling portion (32a) which is formed at a bottom of an outer wall of the stator core (Figure 2 suggests that it is formed in the lower axial half if the core is split in two halves) so that the support member is coupled as depicted.

    PNG
    media_image2.png
    822
    1327
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the pickup shaft and the support member as taught by Kim2 into the rotation shaft cavity and stator core respectively of Valbjoern for the purpose of efficiently delivering the oil to portions of the apparatus where it is needed. Note that in the modified apparatus, the support member of Kim2 would have to be routed around the outer periphery of the bracket of Valbjoern and therefore it would extend over the outer periphery of the bracket as claimed. 

In Re Claim 14, Valbjoern discloses that the stator core comprises a core body (circumferential portion of 19 that connects teeth 20), and a winding portion (teeth 20) extending inward from the core body, the stator coil is wound around the winding portion (Figure 1), and the coupling portion is provided in the core body (in view of Kim2 in the modified apparatus).

In Re Claim 17, Column 5, Lines 8 – 9 of Kim2 states that the coupling portion (32a) accommodates the insertion portion (65) of the support member, therefore it is inserted in the coupling portion.

Allowable Subject Matter
Claims 1, 2, 3, 6 – 11 and 18 are allowed.

Reasons for indicating Allowable Subject Matter
In Re Claim 1, the examiner agrees with applicant’s arguments on Page 11, Lines 18 – 19.  In Re Claim 18.the examiner agrees with applicant’s arguments on Page 23, Lines 7 – 8.

Response to Arguments
Applicant’s Arguments are moot in view of new grounds of rejection presented in this office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                  

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746